Title: From George Washington to George Measam, 2 October 1778
From: Washington, George
To: Measam, George


          
            Sir,
            Head Quarters Fish Kill October 2d 1778
          
          The situation of the army with respect to blankets stockings and shoes is so distressing that I am to desire you will forward on those articles from Springfield & Hartford with all possible dispatch; particularly the shoes, for want of which a great part of the men would be incapable of marching any distance, should it become ever so necessary. You will therefore send on the shoes in the first instance and let the blankets and stockings follow them as speedily as they can. The route they are to take is to Fredericks[burg] by way of Litchfield—The business demands your utmost activity. I am Sir Your most Obed. ser.
        